DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2021 has been entered.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given via email (included as an attachment within this Office action) on 17 November 2021, following a telephone interview with Mr. Hector A. Agdeppa on 17 November 2021 (wherein an interview summary describing this discussion is also included in this Office action).
The claims (i.e. Claims 1-20) presented in the claim set filed by the Applicant on 14 October 2021 have been entered, and they thus replace all previously filed claims.  However, dependent Claims 5 and 15 have been further amended by the claims presented below (herein, the “Examiner’s amendment”):
5. (Currently Amended) The vehicle of claim 1, wherein the one or more physical computer processors are further configured by computer-readable instructions to:
facilitate the inputs by the one or more passengers via the user interface; and
modify the road-surface information for one or more particular roads in the set of roads, wherein the modification is based on the inputs by the one or more passengers.
15. (Currently Amended) The method of claim 11, further comprising:
the inputs by the one or more passengers via the user interface; and
modifying the road-surface information for one or more particular roads in the set of roads, wherein the modification is based on the inputs by the one or more passengers.
Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-20 are allowed.  The following is an Examiner’s statement of reasons for allowance: Applicant’s response made in the amendments filed with the RCE dated 14 October 2021 has enabled the withdrawal of the previously made claim rejections under 35 USC 112 (due to at least the changing of “comfort levels” to “comfort-based scores”) and prior art claim rejections under 35 USC 103 (due to the inclusion of at least the new limitations relating to the inquiry to the passenger/-s via a user interface to enable them to select either the first comfort-based route or the second distance, speed, and/or energy-efficient route when the internal passenger presence information indicates that one or more passengers are in fact present in the vehicle).  Relating to the prior art of record, these most recent amendments made to the independent claims (Claims 1 and 11) include newly added limitations that have specification support in at least Paragraphs 12 and 26, but are not sufficiently disclosed, taught, suggested, or rendered obvious by the prior art of record, particularly in combination with the other previously claimed limitations.  It should be further noted that these new amendments do coincide with the suggestions discussed during an earlier interview held between the Examiner and the Applicant’s Representative on 22 September 2021 (wherein an interview summary form has been previously made of record in the file wrapper as of 27 September 2021).  Finally, the Examiner’s Amendment above (pertaining to ONLY dependent Claims 5 and 15) corrects a minor 35 USC 112(b) as discussed in the accompanying interview summary form dated 17 November 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.